EXHIBIT 10.2

[Senior Executive Officer Name and Address]

Dear [Senior Executive Officer Name],

        Independent Bank Corporation (the “Company”) anticipates entering into a
Securities Purchase Agreement (the “Agreement”), with the United States
Department of Treasury (“Treasury”) that provides for the Company’s
participation in the Treasury’s TARP Capital Purchase Program (the “CPP”). If
the Company does not participate or ceases at any time to participate in the
CPP, this letter shall be of no further force and effect.

        As a condition to consummation of the transactions contemplated under
the Agreement, the Company is required to take certain actions with respect to
compensation arrangements of its senior executive officers. The Company has
determined that you are a senior executive officer for purposes of the CPP. To
comply with the requirements of the CPP, and in consideration of the benefits
that you will receive as a result of the Company’s participation in the CPP and
for other good and valuable consideration, the sufficiency of which you hereby
acknowledge, you agree as follows:

  (1) No Golden Parachute Payments. You will not be entitled to receive from the
Company any Golden Parachute Payment (as defined below) during any period in
which the Treasury holds any equity or debt securities acquired from the Company
in the CPP (the “CPP Covered Period”).


  (2) Recovery of Bonus and Incentive Compensation. You will be required to and
shall return to the Company any bonus or incentive compensation paid to you by
the Company during the CPP Covered Period if such bonus or incentive
compensation is paid to you based on the Company’s materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.


  (3) Compensation Program Amendments. Each of the Company’s compensation,
bonus, incentive and other benefit plans, arrangements and agreements (all such
plans, arrangements and agreements, the “Benefit Plans”) are hereby amended to
the extent necessary to give effect to provisions (1) and (2) above.


  The Company is also required as a condition to participation in the CPP to
review the Benefit Plans to ensure that the Benefit Plans do not encourage its
senior executive officers to take unnecessary and excessive risks that threaten
the value of the Company. To the extent that the Company determines that the
Benefit Plans must be revised as a result of such review, you and the Company
agree to negotiate and effect such changes promptly and in good faith.


        (4)        Definitions. This letter assumes and includes the following
defined terms:

    •   “Golden Parachute Payment” is used with same meaning as in Section
111(b)(2)(C) of EESA.


--------------------------------------------------------------------------------



    •   “EESA” means the Emergency Economic Stabilization Act of 2008 as
implemented by guidance or regulation issued by the Department of the Treasury
and as published in the Federal Register on October 20, 2008, as in effect on
the date hereof.


    •   The term “Company” includes any entities treated as a single employer
with the Company under 31 C.F.R. § 30.1(b).


    •   Provisions (1) and (2) of this letter are intended to, and will be
interpreted, administered and construed to, comply with Section 111 of EESA
(and, to the maximum extent consistent with the preceding, to permit operation
of the Benefit Plans in accordance with their respective terms before giving
effect to this letter).


  (5) Miscellaneous. To the extent not subject to federal law, this letter will
be governed by and construed in accordance with the laws of the state of
Michigan without regard the provisions thereof that would apply the law of any
other state. This letter may be executed in two or more counterparts, each of
which will be deemed to be an original. A signature transmitted by facsimile
shall be deemed an original signature.


Sincerely,

INDEPENDENT BANK CORPORATION


By:
      ————————————————
Name:
          ———————————————
Title:
          ———————————————




Intending to be legally bound, I agree with and accept
the foregoing terms on the date set forth below.


____________________________________________
[Senior Executive Officer Name]
Date:_______________________________________